Order, Supreme Court, New York County, entered on February 26, 1971, dismissing plaintiff’s second and third causes of action for failure to state a cause of action, unanimously modified, on the law, to the extent of reinstating the third cause of action, and otherwise affirmed, without costs and without disbursements. Although inartistically pleaded, plaintiff has adequately alleged the requisite misrepresentation and scienter necessary to a cause of action in fraud. Defendants have been alerted to the basis of the plaintiff’s claim and further specificity is obtainable by means of appropriate pretrial procedures and a bill of particulars. Concur — Capozzoli, J. P., Markewich, Nunez, McNally and Steuer, JJ.